Name: Council Regulation (EEC) No 1971/80 of 22 July 1980 fixing, for the 1980/81 marketing year, the production aid for tinned pineapple and the minimum price to be paid to pineapple producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/6 Official Journal of the European Communities 26. 7. 80 COUNCIL REGULATION (EEC) No 1971/80 of 22 July 1980 fixing, for the 1980/81 marketing year, the production aid for tinned pineapple and the minimum price to be paid to pineapple producers HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year, the production aid for tinned pineapple referred to in Article 1 of Regula ­ tion (EEC) No 525/77 shall be 51-58 ECU per 100 kilograms, including immediate packaging. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple ('), as amended by Regulation (EEC) No 2990/78 (2), and in particular Article 4 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 1 of Regulation (EEC) No 525/77 establishes a system of production aid for tinned pineapple processed from pineapples harvested in the Community ; whereas the object of such aid is to offset the difference between the Community offer price and the prices charged by third countries for tinned pineapple ; Whereas, under Article 3 of the said Regulation, the granting of such aid is subject to the payment of producers of fresh pineapples of at least a minimum price ; whereas that price must be fixed so as to ensure a fair remuneration to the producers concerned, Article 2 For the said marketing year, the minimum price referred to in Article 3 of Regulation (EEC) No 525/77 shall be 21-66 ECU per 100 kilograms. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 July 1980 . For the Council The President C. NEY (') OJ No L 73, 21 . 3 . 1977, p. 46. (2) OJ No L 357, 21 . 12. 1978, p. 1 .